Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132018(60)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  HOUDINI PROPERTIES, LLC,
            Plaintiff-Appellant,
                                                                    SC: 132018
  v                                                                 COA: 266338
                                                                    Wayne CC: 05-504139-CZ
  CITY OF ROMULUS,
             Defendant-Appellee.
  ______________________________

        On order of the Chief Justice, the motion by the Michigan Municipal League and
  the Public Corporation Law Section of the State Bar of Michigan for leave to file a brief
  amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2007                    _________________________________________
                                                                               Clerk